Citation Nr: 0839314	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right knee.

2.  Entitlement to an increased evaluation for residuals of a 
fractured right talus, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased compensable evaluation for an 
injury of the left shoulder.

4.  Entitlement to an increased compensable evaluation for an 
injury of the left elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from May 
1973 until November 1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board first considered this appeal in February 2008.  At 
that time, the Board reopened the claim concerning service 
connection for degenerative arthritis of the right knee and 
remanded the reopened right knee claim.  The Board also 
remanded several increased evaluation claims for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Degenerative arthritis of the right knee was not incurred 
in or aggravated by active military service.

2.  The service-connected fractured right talus did not cause 
or make worse the degenerative arthritis of the right knee. 

3.  The veteran's fractured right talus is not shown to be 
productive of ankylosis.

4.  The left shoulder disability is not shown to involve 
malunion or nonunion of the clavicle or scapula. 

5.  The left shoulder disability does not result in 
limitation of motion of the arm to shoulder level. 

6.  The left elbow disability does not manifest with a marked 
cubitus varus or cubitus valgus deformity or an ununited 
fracture of the head of radius. 

7.  The left elbow disability does not result in limitation 
of flexion to 100 degrees or limitation of extension to 45 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
degenerative arthritis of the right knee, including as 
secondary to the service-connected fractured right talus, 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured right distal tibia have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a 
Diagnostic Code 5271 (2008).

3.  The criteria for an increased compensable evaluation for 
an injury of the left  shoulder have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5203 (2008).

4.  The criteria for an increased compensable evaluation for 
an injury of the left elbow have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5209 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

During the pendency of the appeal, the Court also held that 
for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2004 and April 2008 that 
fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA outpatient treatment records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for degenerative 
arthritis of the right knee.  Specifically, the veteran 
contends the service-connected right ankle caused the right 
knee condition.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. Active military service includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training. 
38 C.F.R. § 3.6(a). Service connection on a presumptive basis 
is not available where the only service performed is ACDUTRA 
or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991). Active duty for training is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current disability of degenerative 
arthritis of the right knee as illustrated in the VA 
outpatient treatment records.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnoses of a right knee injury.  
While the service treatment records confirm the veteran 
injured his right ankle, left shoulder, left elbow and right 
elbow in April 1978 after a parachute jump, there was no 
complaint or treatment for the right knee in connection with 
that injury.  Additionally, the November 1973 separation 
examination described the lower extremities as normal.  
Similarly, the veteran denied a history of swollen or painful 
joints, arthritis, rheumatism or bursitis and trick or locked 
knee on the November 1973 report of medical history.  A 
subsequent February 1976 examination also described the lower 
extremities as normal. Significantly, the veteran continued 
to denied a history of swollen or painful joints, arthritis, 
rheumatism or bursitis and trick or locked knee on the 
February 1976 report of medical history.  

More significantly, there is no competent medical evidence of 
a nexus between the current disability and service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A VA outpatient treatment record dated in December 2002 
described a history of degenerative joint disease right knee 
with pain and instability from a parachute injury.  The 
veteran complained the knee went out anteriorly when walking 
and going downstairs.  He denied lockups. Clinical 
examination was performed and a brace was ordered.  The 
physician did not provide an opinion as to the etiology of 
the right knee condition.  

A March 2003 VA outpatient record reflected the veteran 
complained of pain of the right knee and hip with weight 
bearing.  The assessment was post traumatic degenerative 
joint disease right hip and knee with the knee brace helping.  

A March 2004 VA outpatient treatment record indicated the 
veteran was status post fracture of the right ankle secondary 
to a parachute injury in 1979.  The note indicated the 
veteran developed pain in the right knee over the past few 
years and wore a knee brace.  The impression was post 
traumatic degenerative joint disease right ankle and knee.  

The veteran's claims file was reviewed by a VA examiner in 
July 2008.  The examiner concluded that the service records 
were devoid of any right knee complaint and therefore the 
knee complaint was not related to service.

Although the VA outpatient treatment records suggest a 
relationship to the inservice parachute injury, the Board 
finds these records are not credible.  Significantly, the 
only note that specifically described the knee injury 
stemming from the parachute injury was the December 2002 VA 
record which noted this in the reported history.  However, 
these recitations of medical history are simply not supported 
by the evidence of record.  Furthermore, the law provides 
that the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional. 
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Similarly, to the extent the VA outpatient treatment records 
conclude the right knee was a post traumatic injury, the 
physicians provided no rationale for this opinion.  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993). See 
also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

Additionally, the service treatment records clearly indicate 
the right knee was not injured at the time of the parachute 
injury.  Because these records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Nor is there any evidence of continuity of symptomatology.  
The first post-service treatment for the right knee of record 
is dated in September 2001, nearly 28 years after the 
veteran's separation from service.  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

The veteran, however, contends the degenerative joint disease 
of the right knee is related to his service-connected 
fractured right talus condition.  The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

In this regard, the veteran has a current disability and a 
service-connected disability of a fractured right talus.  The 
remaining question is whether there is evidence of a nexus or 
relationship between the two disabilities.  In this regard, 
VA x-rays dated in September 2004 indicated the veteran 
sustained a fracture of the right talus in 1979 from a 
parachute jump and complained of knee, hip, and low back 
pain.  The subsequent October 2004 VA examination noted there 
was no leg length discrepancy and indicated the veteran 
ambulated with a knee brace and did not appear to have an 
affected gait.  However, the examiner did not provide an 
opinion as to the relationship, if any, between the right 
knee and the right talus.  

Given the suggested relationship the Board remanded the claim 
specifically to ascertain whether there was any relationship 
between the arthritis of the right knee and the service-
connected residuals of a fractured right talus.  In this 
regard, the veteran's claims file was reviewed by a VA 
examiner in July 2008.  The examiner concluded that the 
degenerative joint disease of the right knee was less likely 
as not caused by or a result of the right talus injury during 
service.  The examiner explained the right talus fracture had 
healed and the gait was normal.  There was no indication the 
veteran used an ankle brace or orthopedic device on the ankle 
or foot and the right ankle range of motion was normal.  The 
examiner also indicated a review of orthopedic literature 
revealed injury to the talus does not cause knee joint 
changes.  

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Fractured Right Talus

The RO granted service connection for a fractured right talus 
in a January 1979 rating decision.  At that time a 100 
percent evaluation was granted from April 1978 until May 1978 
and a 10 percent evaluation was granted beginning in May 
1978.  The injury was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5273. A subsequent March 1979 rating decision 
extended the 100 percent evaluation and the 10 percent rating 
became effective beginning July 1978.  Subsequently, a May 
1979 rating decision recharacterized the disability to 
reflect the more appropriate Diagnostic Code of 5271 and 
granted an increased evaluation of 20 percent based upon the 
veteran's limitation of motion of the right ankle.  The 20 
percent rating has remained in effect since that time.  The 
veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

As noted above, the veteran's fractured right talus was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under Diagnostic Code 5271, a 10 percent evaluation is for 
assignment for moderate limitation of ankle motion and a 20 
percent evaluation for marked limitation of ankle motion.  A 
20 percent rating is the highest possible schedular rating 
under Diagnostic Code 5271.

Ratings higher than 20 percent may be assigned under 
Diagnostic Code 5270 upon a showing of ankylosis.  Ankylosis 
has been defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure. Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 
5270, a 20 percent evaluation is assigned for ankylosis of 
the ankle in plantar flexion less than 30 degrees.  A 30 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
for ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity. 38 
C.F.R. § 4.71a, Diagnostic Code 5270.  A 40 percent rating 
evaluation is the maximum evaluation permitted under the 
amputation rule. See 38 C.F.R. § 4.68 ("The combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation.").

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
outpatient treatment records and the reports of VA 
examinations.  After reviewing the evidence of record, the 
Board is of the opinion that the veteran's residuals of a 
fractured right talus are not productive of ankylosis, and 
therefore an increased evaluation is not warranted.

VA outpatient treatment records dated in April 2002, August 
2002 and March 2003 reflected the veteran complained of pain 
of the right ankle with weight bearing.  Analgesics provided 
relief.  Clinical examination of the extremities reflected no 
edema and indicated the joints had range of motion within 
normal limits.  There was no evidence of effusion.  Pinprick 
examination was equal and within normal limits bilaterally.  
The assessment was post traumatic degenerative joint disease 
right ankle.

The veteran underwent a VA examination of the feet in October 
2004 to assess the severity of the disability.  The examiner 
reviewed the claims file.  During the examination, the 
veteran complained of right ankle pain.  He denied wearing a 
brace on the right ankle and denied use of orthopedic shoes 
or inserts.  He rated the pain as a 2-3 out of 10.  Flare-ups 
resulted in a rating of 5 out of 10.  He treated with 
medication.  He denied use of assistive devices to walk and 
did not require a wheelchair.  The veteran explained flare-
ups resulted in loss of range of motion but did not cause 
swelling or stiffness of the joint.  The ankle did not lock 
or dislocate.  He reported one prior surgery.  

Clinical examination reflected dorsiflexion of 0-20 degrees, 
plantar flexion of 0-50 degrees, inversion of 0-35 degrees 
and eversion of 0-15 degrees.  Motor strength was 5/5 and 
reflexes were +2 with plantar responses downgoing 
bilaterally.  There was a half moon scar inferior to the 
right lateral malleolus that was nontender to palpation, 
freely moveable and not disfiguring.  It was not attached or 
adherent to the tissue below and was not keloid in nature.  
The veteran's gait was normal and he could go from heel 
strike to foot flat to toe off without difficulty.  The 
examiner concluded the range of motion of the ankle was 
acceptable and pain free to examination.  The examiner also 
noted the veteran did not tire, lose endurance or become 
prostrate with the repetitive movement.  A September 2004 x-
ray of the ankle completed in connection with the VA 
examination concluded with the impression of old deformity 
distal third of fibula and no obvious acute bony or articular 
abnormality.  

Examining the evidence in light of the above rating criteria 
demonstrates an increased evaluation is not warranted.  
Specifically, the evidence of record contains no 
documentation of ankylosis of the right ankle.  In fact, the 
October 2004 VA examination demonstrated the veteran not only 
retained motion of the ankle but demonstrated the ankle had 
motion within normal limits.  Given the function remaining in 
the veteran's right ankle, and the fact that ankylosis is not 
shown, the criteria for a higher evaluation have not been 
met.  

The Board also considered whether an increased evaluation was 
warranted based upon the effects of pain.  In this regard, 
the veteran was treated for a painful right ankle, 
particularly with weight bearing.  However, the October 2004 
VA examination considered the result of painful motion.  For 
example, the October 2004 examiner described the veteran's 
pain as a 2 increasing to a 5 during flare-ups.  
Significantly, the examiner tested the effects of repetitive 
motion and noted that repetitive movement did not result in 
the veteran becoming tired, losing endurance or prostrate.  
No additional limitation of motion was described.  Therefore, 
an increased evaluation based solely on pain is not 
warranted. 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995)

As such, an increased evaluation for the veteran's disability 
of residuals of a fracture to the right distal tibia is not 
warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Left Shoulder

The RO granted service connection for an injury of the left 
shoulder in a February 1981 rating decision.  At that time a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Diagnostic Code 5203 provides for a 10 percent evaluation for 
malunion of the clavicle or scapula.  A 10 percent evaluation 
is also warranted for nonunion of the clavicle or scapula 
without loose movement.  A 20 percent rating is assigned when 
there is evidence of dislocation or nonunion with loose 
movement.  A 20 percent evaluation is also assigned for 
dislocation of the clavicle or scapula.  The Diagnostic Code 
also notes the disability may be rated based upon the 
impairment of function of the contiguous joint.  

The record reflects the veteran is right-handed, as noted in 
the service treatment records, and as such the left shoulder 
is evaluated as the minor extremity.  Under Diagnostic Code 
5201 a 20 percent evaluation is for assignment when motion of 
the minor extremity is limited to shoulder level.  A 20 
percent evaluation is also warranted when arm motion of the 
minor extremity is limited to midway between the side and 
shoulder level.  A 30 percent evaluation is warranted for arm 
motion limited to 25 degrees from the side.  The Board must 
also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran was afforded a VA examination in October 2004.  
At that time the veteran described his inservice injury and 
denied further treatment for the left shoulder after service.  
He indicated the injury did not prevent him form employment.  
He denied any pain of the left shoulder.  The left shoulder 
did not appear to be implicated in halting any activities of 
daily living.  Range of motion testing revealed flexion of 0-
180 degrees, extension of 0-60 degrees, abduction of 0-180 
degrees, medial rotation of 0-70 degrees and lateral rotation 
of 0-90 degrees.  Motor strength of the upper extremities was 
5/5 and reflexes were +2 throughout.  There was a negative 
Hoffman sign in the bilateral upper extremities.  The 
examiner noted the veteran did not tire, lose endurance or 
become prostrate with repetitive motion.  

VA outpatient treatment records fail to reflect any 
complaints or treatment of a left shoulder injury.  

In light of the rating criteria discussed above, a higher 
compensable evaluation is not warranted at this time.  
Significantly, there is no evidence the clavicle or scapula 
presents with any dislocation, nonunion or malunion.  
Therefore, a compensable evaluation is not warranted under 
Diagnostic Code 5203.  Additionally, there is no indication 
the veteran's left shoulder disability results in any 
limitation of motion.  In fact, the October 2004 VA 
examination demonstrated the veteran retained 0-180 degrees 
of flexion and 0-180 degrees of abduction.  In other words, 
the veteran had normal motion of the left shoulder.  38 
C.F.R. § 4.71a, Plate II. As such an increased evaluation is 
not warranted under Diagnostic Code 5201.

The Board has considered whether an increased evaluation 
would be warranted under a different Diagnostic Code.  
However, Diagnostic Code 5202 for impairment of the humerus 
is not for application as the veteran's shoulder disability 
is not shown to involve dislocation, nonunion or malunion of 
the humerus. Additionally, there is no evidence the scapula 
and humerus move as one piece and as such, a higher rating 
under Diagnostic Code 5200 is not warranted.

The Board also considered whether an increased evaluation was 
warranted based upon the effects of pain.  However, the 
veteran has not treated for pain of the left shoulder and 
during the October 2004 VA examination he denied any pain of 
the shoulder.  Therefore, an increased evaluation based 
solely on pain is not warranted. 38 C.F.R. § 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Left Elbow

The RO granted service connection for the left elbow in a 
February 1981 rating decision.  At that time a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5209.  The veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

As indicated above, the veteran's fracture of the left elbow 
was evaluated under Diagnostic Code 5209 for evaluation of 
impairment of the flail joint of the elbow.  A 20 percent 
rating contemplates joint fracture with marked cubitus varus 
or cubitus valgus deformity or with an ununited fracture of 
the head of the radius. A 50 percent rating contemplates 
flail joint of the elbow.  The record reflects the veteran is 
right-handed, as noted in the service medical records, and as 
such the left elbow is evaluated as the minor extremity.  

The veteran was afforded a VA examination in October 2004.  
At that time the veteran described his inservice injury and 
denied further treatment for the left elbow after service.  
He indicated the injury did not prevent him form employment.  
He described left elbow pain that he rated as a 1 on a scale 
of 10 and explained it occurred on a daily basis.  Flare ups 
caused the pain to increase to a 2.  The left elbow prevented 
him from lifting heavy objects because of a perceived 
weakness in the left upper extremity.  However, the veteran 
denied use of a brace for the elbow.  He denied prior 
surgery.  No other activities of daily living were impaired 
and the veteran denied locking, swelling or giving way.  
Range of motion testing revealed flexion of 0-150 degrees and 
extension of 0-180 degrees.  Motor strength of the upper 
extremities was 5/5 and reflexes were +2 throughout.  There 
was a negative Hoffman sign in the bilateral upper 
extremities.  The examiner noted the veteran did not tire, 
lose endurance or become prostrate with repetitive motion.  

As with the left shoulder, VA outpatient treatment records 
fail to reflect any complaints or treatment for a left elbow 
condition.  

Applying the above findings to the rating criteria clearly 
indicates an increased evaluation is not warranted.  
Specifically, the veteran's left elbow does not demonstrate 
any marked cubitus varus or cubitus valgus deformity or 
result in a united fracture of the head or radius.  

In reaching its decision, the Board considered whether an 
increased rating under another Diagnostic Code would be 
appropriate.  However, the October 2004 VA examination 
indicated the left elbow retained 0-150 degrees of flexion 
and 0-180 degrees of extension.  In other words, the veteran 
retained greater than normal motion of the elbow.  See 38 
C.F.R. § 4.71a, Plate II. As such an increased evaluation 
under Diagnostic Codes 5206, 5207 and 5208 is not warranted.  
Similarly, there is no evidence of ankylosis and as such a 
rating under Diagnostic Code 5205 is not warranted.  There is 
also no evidence of impairment of the ulna or radius and no 
evidence of impairment in supination and pronation and as 
such an increased evaluation for these disabilities under 
Diagnostic Codes 5210, 5211, 5212, or 5213 is not warranted. 

Therefore, the preponderance of the evidence is against the 
claim for an increased evaluation for residuals of a 
fractured left clavicle. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Service connection for degenerative joint disease of the 
right knee, including as secondary to the service-connected 
fractured right talus is denied.

An evaluation in excess of 20 percent for a fractured right 
talus is denied.

An increased compensable evaluation for the left shoulder is 
denied.

An increased compensable evaluation for the left elbow is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


